            Case 2:20-cv-05842-CDJ Document 22 Filed 02/24/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDRE SMALLS,                                :
    Plaintiff,                               :
                                             :
       v.                                    :      CIVIL ACTION NO. 20-5842
                                             :
BRADLEY E. HALTER, et al.,                   :
    Defendants.                              :

                                            ORDER

       AND NOW, this 24th day of February, 2021, upon consideration of Andre Smalls’s

Amended Complaint (ECF No. 13) and his filing titled “Add to Complain[t]” (ECF No. 20), it is

ORDERED that:

       1.       Smalls’s Amended Complaint is DISMISSED for failure to state a claim for the

reasons discussed in the Court’s Memorandum. Smalls’s claims against Wallace H. Bateman

and his claims challenging the search of his person and home are DISMISSED WITH

PREJUDICE. Smalls’s claims challenging the revocation of his probation and related

imprisonment are DISMISSED WITHOUT PREJUDICE, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), as barred by Heck v. Humphrey, 512 U.S. 477 (1994). The dismissal is

without prejudice to Smalls filing a new case only in the event his underlying parole revocation

is reversed, vacated, or otherwise invalidated. This dismissal also does not prevent Smalls from

proceeding on a petition for a writ of habeas corpus.

       2.       The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:


                                             /s/ C. Darnell Jones, II
                                             C. Darnell Jones, II J.
